Order entered June 7, 2013




                                            In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                     No. 05-13-00029-CR

                         EX PARTE FRANK DELVIS MAY, Appellant

                                              V.

                               THE STATE OF TEXAS, Appellee

                         On Appeal from the County Court at Law No. 3
                                     Collin County, Texas
                             Trial Court Cause No. 003-2371-2012

                                          ORDER
        We GRANT appellant’s June 3, 2013 motion to extend the time to file appellant’s brief.

Appellant’s brief tendered to the Clerk of the Court on June 3, 2013 is DEEMED timely filed as

of the date of this order.

        We EXTEND the time to file the State’s brief to July 3, 2013.

                                                     /s/   CAROLYN WRIGHT
                                                           CHIEF JUSTICE